DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/22 has been entered.
Applicants' arguments, filed 5/9/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103—Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-7, 11-13, 15-20, 22-23, 25-28, 30-36 remain rejected under 35 U.S.C. 103 as being unpatentable over Harper et al., (WO99/20238) in view of Rege et al., (WO2014/088572, cited in IDS) and further in view of Baidu (wenku.baidu.com, pub. 10/2011).
Harper et al. teaches oral care compositions comprising an “astringent metal salt” wherein the astringency “is reduced by the addition of a non-ionic polymer”, e.g. “hydroxyethylcellulose” (Abstract).  The compositions also provide “anti-plaque, anti-tartar and anti-odor efficacy” (p. 3, lines 20-22), as per claim 36.  The compositions also increase “the bioavailability of the metallic ion” (p. 4, lines 6-9).
The hydroxyethylcellulose polymers are preferably “from Hercules Inc. under the tradename Natrosol®” and may be present “in an amount from about 0.1% to 2.0%, preferably from about 0.5% to 0.75%, by weight of the composition” (p. 5, lines 4-7), as per claims 1, 4-8.
The compositions additionally comprise “xanthan gum” in an amount “from about 0.1% to about 2.0%, preferably from about 0.5% to about 1.0% by weight of the oral compositions” (p. 5, lines 9-13), as per claims 1, 9-14, 28-30.
Following the prior art teaching, the amount of hydroxyethylcellulose and xanthan gum can be adjusted to fall within the claimed ranges for these compounds.
Astringent metal compounds include “zinc salts, copper salts, and similar metal ion salt known to have antiodor and/or antitartar efficacy”, where specific examples include, but art not limited to, “zinc chloride, zinc sulfate, zinc citrate, zinc acetate, zinc lactate, zinc salicylate and zinc thiocyanate”, which may be present “from about 0.1% to about 4.0%, preferably from about 0.25% to about 2.0%” (p. 5, lines 14-21).  Accordingly, it would have been obvious to have about 0.5 wt% zinc citrate, as claimed.
The compositions also include fluoride compounds such as “sodium fluoride . . . stannous fluoride”, which may be present from “0.0025% to about 4.0% by weight” (p. 6, lines 9-15), as per claims 25-27; “glycerol, water, ethanol, polyethylene glycol, polypropylene glycol, sorbitol and the like” (p. 7, lines 1-2); silica abrasives such as “Zeodent® (113)”, “SYLOID® or SYLODENT®”, where abrasives may be present “up to about 75.0% w/w of the composition” (Id. lines 11-15), as per claim 15; surfactants, “anionic, nonionic, or amphoteric”, which may be present in amounts “up to about 5% w/w” (p. 8, lines 14-18). Humectants may be present “from about 1.0% to about 75.0% by weight of the oral composition” (p. 8, lines 7-8).
The prior art teaches a specific embodiment of a dentifrice comprising water, sorbitol, sodium fluoride, sodium saccharin, acid saccharin, 0.5000% Zinc Chloride (zinc ion source), sodium benzoate, 23.0000% abrasive silica, titanium dioxide, 1.0000% Hydroxyethylcellulose (nonionic cellulose ether), 1.0000% Xanthan gum (polysaccharide gum), Glycerin, flavor, sodium methyl cocoyl taurate (p. 13, Example 1).
Here the thickening system is 2.0%, as per claim 16, and has a 1:1 ratio of nonionic cellulose ether to polysaccharide gum, as per claims 17-20.  The embodiment possesses the claimed property of a static yield stress greater than bout 20 Pa etc. (claim 32), a drainage time of less than 10 minutes (clm. 33), less than 225 grams of left-overs (clm. 34), loses no more than about 25% of its initial viscosity after one year (clm. 35), insofar as it comprises hydroxyethylcellulose and xanthan gum within suitable ranges disclosed by the instant specification.

Harper et al. does not teach a basic amino acid in free or salt form.

Rege et al. teaches oral compositions comprising “a zinc ion source, a fluoride ion source, and a basic amino acid” (Abstract), where in the basic amino acid is preferably L-arginine (p. 9, para. [0015], which may be present in an amount “of about 0.5 wt.% to about 20 wt.% of the total compositions weight” (p. 10, para. [0016]), as per claim 1, 22.
Rege et al. “discovered that formulations comprising zinc ions together with fluoride have enhanced stability when placed in combination with a basic amino acid, for example arginine or lysine” (p. 2).
Suitable zinc ion sources include “zinc citrate” and “zinc oxide”, which may be present in “combinations thereof” at “0.1 to 3% for a dentifrice” (p. 3, sec. 1.1), as per claim 21, 23, 24.  Accordingly, it would have been obvious to have about 1.0 wt% zinc oxide, as claimed.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a basic amino acid to the compositions of Harper et al. for the advantage of enhancing stability of the zinc and fluoride therein, as taught by Rege et al.
It would have also been obvious to combine zinc citrate and zinc oxide for the purpose of enhancing the effect of zinc in the compositions. 

The combination of Harper et al. and Rege et al. does not teach a viscosity or molecular weight for the hydroxyethylcellulose polymers.
Baidu teaches typical viscosity and molecular weights for Natrosol® Hydroxyethylcellulose (HEC) polymers.
Table II provides the viscosity ranges and molecular weight of the ten viscosity types of Natrosol HEC polymers. The table shows Natrosol 250GR having a Brookfield viscosity at 25°C at 2% of 150-400 cps and a molecular weight of 3.0 x 105 (300,000)(Table II), as per claims 1-2.

It would have been obvious to a person having ordinary skill in the art to use an hydroxyethylcellulose polymer having a viscosity at 25°C at 2% of 150-400 cps and a molecular weight of 300,000 as the hydroxyethylcellulose polymer of Harper et al. since Harper et al. teaches use of Natrosol brand hydroxyethylcellulose polymers and Natrosol brand polymers have a viscosity at 25°C at 2% of 150-400 cps and a molecular weight of 300,000. Motivation for combining zinc salts, was provided by Rege et al.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Cahen et al. WO 2006/020875.  Cahen et al. is pertinent for teaching oral care compositions having a “system for sustained contact with oral tissues” (p. 1, lines 5-7).  The compositions are taught to be in the form of a gel, wherein the “gel is a high viscosity matrix formed from thickeners known in the art which are safe for oral use and do not react with or inactivate the oral care benefit agents incorporated into them” (p. 8, lines 22-24). Concerning the type of thickener Cahen et al. teaches, “Most preferred is HEC” (p. 10, line 13).  The reference goes on to teach several embodiment utilizing HEC Natrosol 250 M-Pharm and HEC Natrosol 250G-Pharm (see Table A and Table B at pp. 24-25).


Response to Arguments
	i) Applicant argues, “the Office has not provided a rationale for why one of skill in the art would have been motivated to modify Harper—to use less xanthan gum, to use a particular molecular weight HEC and to use zinc citrate/zinc oxide in lieu of zinc chloride” (p. 8).
	The Examiner disagrees.
Harper et al., taught above, provides a concentration range for xanthan gum that covers the claimed range.  A prima facie case of obviousness exists insofar as the claimed range lies inside the range disclosed by the prior art. 
The rejection also provides motivation for using Natrosol type polymers, which have been shown to have a molecular weight of 300,000.  Motivation for combining zinc salts with arginine was provided by Rege et al.
Further, combining zinc compounds with a thickening system comprising hydroxyethylcellulose and xathan gum has also been shown to be advantageous, as taught by Harper et al. Accordingly, the combination of arginine, zinc, and a thickening system comprising hydroxyethylcellulose and xanthan gum, would have been obvious.

ii) Applicant argues, “Harper says nothing about Natrosol 250GR” and “the general disclosures in Harper provides nothing in the way of specific information as to the molecular weight of the HEC polymer and certainly do not teach or suggest a formulation as claimed” (p. 9)
However, Harper et al. clearly teaches use of Natrosol brand HEC polymers.  Since Natrosol brand HEC polymers have a molecular weight within the claimed range, it would have been obvious for the HEC polymers of Harper to have a molecular weight within the claimed range.



Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612